                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PATIENCE R. THOMASSON and
ZAAHIR GARNER,                  )
                                )
              Plaintiffs,       )
                                )
     v.                         )             1:19CV1164
                                )
GREENSBORO NEWS & RECORD, INC., )
GREENSBORO NEWS & RECORD, LLC,  )
BH MEDIA GROUP, INC., and B.H. )
MEDIA INCORPORATED,             )
                                )
              Defendants.       )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     This matter is before the court on Defendants’ Motion to

Dismiss Plaintiffs Patience R. Thomasson and Zaahir Garner’s

Complaint for violations of North Carolina law. (Doc. 7.)

Defendant BH Media Group, Inc., on behalf of all Defendants,

moves to dismiss Plaintiffs’ Complaint under Federal Rule of

Civil Procedure 12(b)(6). (Id.) For the reasons set forth

herein, this court will deny in part and grant in part

Defendants’ Motion to Dismiss.

I.   BACKGROUND

     A.    Parties

     Plaintiffs Patience R. Thomasson and Zaahir Garner are

citizens and residents of Greensboro, North Carolina. (Complaint




     Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 1 of 22
(“Compl.”) (Doc. 3) ¶¶ 1-2.) Defendant Greensboro News & Record,

Inc., was a North Carolina corporation incorporated on

January 28, 1969. (Defs.’ Br. in Supp. of Partial Mot. to

Dismiss (“Defs.’ Br.”) (Doc. 8) at 1 n.1; see also Compl. (Doc.

3) ¶ 4.) Defendant Greensboro News & Record, LLC, was a North

Carolina limited liability company. (Id.; see also Compl. (Doc.

3) ¶ 3.) Greensboro News & Record, Inc., merged into Greensboro

News & Record, LLC, on August 28, 2008, and on January 31, 2013,

the membership interests of Greensboro News & Record, LLC, were

sold and assigned by Landmark Media Enterprises, LLC, a Virginia

limited liablity company, to World Media Enterprises, Inc.

(Defs.’ Br. (Doc. 8) at 1 n.1.) World Media Enterprises was

incorporated in Delaware on May 14, 2012, and changed its name

to BH Media Group Holdings, Inc., on November 14, 2013 (Id.) BH

Media Group Holdings merged into its parent company, BH Media

Group, Inc., on December 28, 2015. (Id.) BH Media Group, Inc.,

is a Delaware corporation and the parent company which holds the

membership interests of Greensboro News & Record, LLC. (Id.; see

also Compl. (Doc. 3) ¶ 5.) B.H. Media Incorporated is a Delaware

corporation which has been inactive since approximately March 1,

2001. (Defs.’ Br. (Doc. 8) at 1 n.1; see also Compl. (Doc. 3)

¶ 6.)



                                  - 2 -



    Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 2 of 22
     B.   Procedural History

     Plaintiffs filed their Complaint in North Carolina state

court, naming as defendants Greensboro News & Record, Inc.;

Greensboro News & Record, LLC; BH Media Group, Inc. (“BHMG”);

and B.H. Media Incorporated. (Doc. 1-2.) Defendants filed a

Notice of Removal, (Doc. 1), and in that notice, asserted that

BHMG is the only defendant “still in existence as of the date of

the filing of the Complaint, and therefore the only defendant

‘properly joined and served’ . . .” (Id. ¶ 5.) Plaintiffs have

not challenged these allegations. (See Pls.’ Resp. Br. in Opp’n

to Defs.’ Partial Mot. to Dismiss. (“Pls.’ Resp.”) (Doc. 11).)

In the absence of any argument from Plaintiffs, this court will

proceed with BHMG as the sole defendant in this case.1

     Jurisdiction is based upon diversity of citizenship

pursuant to 28 U.S.C. § 1332(a). (Doc. 1 ¶ 8.) Plaintiffs are

citizens and residents of North Carolina, (Compl. (Doc. 3)

¶¶ 1-2), and Defendant BHMG (“Defendant”) is a Delaware



     1 Given this finding, and to avoid further confusion, this
court will refer only to the single Defendant in its analysis.
This court will not, however, modify quotations or titles of
documents that reference multiple defendants.
     To the extent that this litigation continues following this
court’s partial dismiss of the claims against Defendant, and in
the absence of arguments by Plaintiffs, this court encourages
the parties to refer to Defendant as a single entity.


                                  - 3 -



    Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 3 of 22
corporation with its headquarters in Omaha, Nebraska. (Doc 1-3

at 2; Doc. 9 at 1.)

    In response to the Complaint, Defendant filed an Answer,

(Doc. 9), and a Partial Motion to Dismiss, (Doc. 7). The Motion

seeks dismissal pursuant to Fed. R. Civ. P. 12(b)(6) for the

breach of contract, negligent misrepresentation, and Unfair and

Deceptive Trade Practices claims. (Doc. 7; Defs.’ Br. (Doc. 8)

at 1-2.) Plaintiffs have responded in opposition to the motion,

(Pls.’ Resp. (Doc. 11)), and Defendant has filed a Reply, (Doc.

14). The motion is ripe for ruling. For the reasons set forth

herein, this court finds the motion should be granted in part

and denied in part.

    C.    Factual Background

       On a motion to dismiss, a court must “accept as true all

of the factual allegations contained in the complaint . . . .”

Ray v. Roane, 948 F.3d 222, 226 (4th Cir. 2020) (quoting King v.

Rubenstein, 825 F.3d 206, 212 (4th Cir. 2016)).

    Although a motion to dismiss “tests the sufficiency of a

complaint,” Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th

Cir. 2013), and this court’s evaluation is “thus generally

limited to a review of the allegations of the complaint itself,”

Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 165-66 (4th



                                  - 4 -



    Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 4 of 22
Cir. 2016), this court may consider documents that are

incorporated into the complaint by reference where the document

is integral to the complaint, see id. at 166, and the plaintiff

does not challenge the documents’ authenticity, see Phillips v.

LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999); see also

Norman v. Tradewinds Airlines, Inc., 286 F. Supp. 2d 575, 580

(M.D.N.C. 2003) (“The underlying concern in cases applying this

rule is to protect a plaintiff who might not have notice of (and

an opportunity to fully respond to) facts newly introduced by

the defendant in conjunction with motion of dismissal.”).

    This court finds that Plaintiffs’ Complaint incorporates by

reference the contracts entered into by both Plaintiffs. (See

Compl. (Doc. 3) ¶ 29.) These contracts are integral to the

allegations contained in the Complaint and uncontested. (Compare

Compl. (Doc. 3) ¶¶ 29-43 with Defs.’ Br. (Doc. 8).) Defendant

attached both contracts as exhibits to its Memorandum in Support

of the Motion to Dismiss. (Defs.’ Br. (Docs. 8-1, 8-2).)

    Second, Plaintiffs do not challenge the authenticity of the

contracts introduced by Defendant. Plaintiffs refers to the

contracts in their Complaint, (see Compl. (Doc. 3) ¶¶ 29-43),

and in their response to Defendant’s Motion to Dismiss, (see




                                  - 5 -



    Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 5 of 22
Pls.’ Resp. (Doc. 11) at 4-6.)2 This court will therefore

consider the contracts in determining the facts applicable to

Plaintiffs’ Complaint and Defendant’s Motion to Dismiss.

     The facts, construed in the light most favorable to

Plaintiffs and relevant to Defendant’s Motion, are summarized as

follows. Additional facts will be addressed in the analysis as

necessary.

     Defendant is engaged in the business of newspapers and

delivery of those newspapers and magazines/retail advertisements

in Guilford County, North Carolina. (Compl. (Doc. 3) ¶¶ 10-11.)

Defendant hired carriers to perform distribution of the

newspaper, the Greensboro News & Record, to subscribers in

Guilford County. (Id. ¶ 10.) Defendant produced the newspapers

and solicited and maintained the subscribers of the newspapers

and determined the price paid for the newspapers. (Id. ¶ 11.)

     Defendant offered Plaintiffs positions as carriers. (Id.

¶ 18.) Plaintiffs’ work involved a low degree of skill, (id.

¶ 24), and “included work in home deliveries.” (Id. ¶ 27.)

Plaintiff Thomasson worked as a carrier beginning in 2001 and



     2All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.


                                  - 6 -



    Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 6 of 22
worked in that position until 2018 when she sustained an injury.

(Id. ¶¶ 19-20.) Plaintiff Garner began working as a carrier in

2013, held that job until 2016, and then began again in 2018 and

worked as a carrier until May 2019. (Id. ¶¶ 21-22.)

      Plaintiffs allege that they entered into “multiple

contracts” with Defendants for their work as carriers for

Defendant and to deliver Defendant’s “[n]ewspapers and other

products” to Defendant’s subscribers “and to other locations

designated by” Defendant. (Id. ¶ 29.) Plaintiffs allege that

Defendant was required by the contracts “to pay Plaintiffs all

amounts owed for Plaintiffs’ work” for Defendant, but Defendant

“failed to pay the amounts owed,” (id. ¶ 34), and that Defendant

failed “to provide Plaintiffs with a thirty (30) day written

notice before terminating [] its contract,” (id. ¶ 35).

Plaintiffs further allege that Defendant withheld payments to

Plaintiffs for deliveries, improperly charged Plaintiffs fees,

invoiced Plaintiffs improperly, and failed to refund the

required bond. (Id. ¶¶ 38-41.)

II.   STANDARD OF REVIEW

      Defendant moves to dismiss these claims under Federal Rule

of Civil Procedure 12(b)(6). (Defs.’ Br. (Doc. 8) at 1-2.) To

survive a Rule 12(b)(6) motion, “a complaint must contain



                                    - 7 -



      Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 7 of 22
sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). A claim is plausible on its face if

“the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable” and

demonstrates “more than a sheer possibility that a defendant has

acted unlawfully.” Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 556–57). When ruling on a motion to dismiss, this court

accepts the complaint’s factual allegations as true. Id.

Further, this court liberally construes “the complaint,

including all reasonable inferences therefrom, . . . in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted). This court does not, however, accept

legal conclusions as true, and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Iqbal, 556 U.S. at 678.

III. ANALYSIS

    The Complaint asserts four causes of action. The first

cause of action alleges breach of contract under North Carolina

law. (Compl. (Doc. 3) ¶¶ 44-50.) The second cause of action



                                  - 8 -



    Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 8 of 22
alleges negligent misrepresentation under North Carolina law.

(Id. ¶¶ 51-65). The third claim for relief alleges violations of

the North Carolina Wage and Hour Act. (Id. ¶¶ 66-82.) The fourth

cause of action alleges violations of the North Carolina Unfair

and Deceptive Trade Practices Act. (Id. ¶¶ 83-91.) Defendant

moves to dismiss only the first, second, and fourth claims.

(Defs.’ Br. (Doc. 8).)

    A.    Plaintiffs’ First Cause of Action: Breach of Contract

    Plaintiffs’ first cause of action alleges a claim of breach

of contract. (Compl. (Doc. 3) ¶¶ 44-50.)

    “‘The elements of a claim for breach of contract are (1)

existence of a valid contract and (2) breach of the terms of

[the] contract.’” Wells Fargo Ins. Servs. USA, Inc. v. Link, 372

N.C. 260, 276, 827 S.E.2d 458, 472 (2019).

    Plaintiffs allege a number of material acts which they

contend constitute a breach of contract by Defendant, including

a failure to pay all amounts owed, charging Plaintiffs for

failure to deliver newspapers, deducting unexplained fees and

amounts from Plaintiffs’ checks, failing to reimburse Plaintiffs

for bond payments, failing to provide thirty-day notice prior to

termination, and failing to provide notice of rate changes.

(Compl. (Doc. 3) ¶¶ 44-50.)



                                  - 9 -



    Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 9 of 22
    Notwithstanding the alleged breaches of contract,

Plaintiffs’ only vaguely allege the existence of any contract or

contractual terms. Plaintiffs allege the existence of “[v]alid

written contracts,” (id. ¶ 46), but Plaintiffs do not explain or

allege the content of those written contracts, nor do Plaintiffs

allege any specific contractual provisions contained within

them, except for a vague “promise of payment for Plaintiffs’

work,” (id. ¶ 45), and that “[v]alid written contracts existed”

between Plaintiffs and Defendant for Plaintiffs’ work to deliver

Defendant’s newspapers, (id. ¶ 46).

    Plaintiffs admit the contracts provided by Defendant, (see

Doc. 8-1, 8-2), are the written contracts referred to in

Plaintiffs’ Complaint. (Pls.’ Resp. (Doc. 11) at 3 (“Defendants

had Plaintiffs sign contracts to classify the Plaintiffs, and

other carriers, as independent contractors. Those contracts

include those attached as Exhibits A and B to Defendant’s Brief

in support of their Partial Motion to Dismiss.”).) Plaintiffs

further argue:

         The first three pages of the “Independent
    Contractor Agreements” deal with the manner in which
    Defendants are to pay Plaintiffs for delivery of
    Defendants’ Newspapers. (Doc. 8 Exhibits A & B) Under
    the Independent Contractor Agreements, Plaintiffs are
    identified as “Contractors” and Greensboro News &
    Record, a BH Media Company are identified as
    “Company.” Pursuant to the Agreement, the Company is


                                 - 10 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 10 of 22
    to pay Plaintiffs certain fees for the delivery of
    Defendants’ Newspapers. (Ex. A p. 1, ¶ 1B; Ex. B, p. 1
    ¶ 1B) The Agreements also provide the manner in which
    the Newspapers and supplies are to be priced by
    Defendants. (Ex. A p. 1, ¶ 1A; Ex. B, p. 1 ¶ 1A)
    Plaintiffs will need to ascertain through discovery in
    this lawsuit the exact paragraphs of the contracts
    that were breached by Defendants. (Doc. 3)

(Id. at 7.)

    This court finds that the contracts support a plausible

breach of contract claim as alleged by Plaintiffs, but only as

to certain specific provisions within the contract.

    Plaintiffs have not plausibly alleged that Defendant

breached the contract regarding provisions relating to the

delivery of Defendant’s newspapers. The contract requires

Defendant to sell, and Plaintiffs to purchase, a certain number

of copies of the News & Record at wholesale prices set by

Defendant upon seven (7) days’ notice. (Doc. 8-1 ¶ 1.A.) The

contract also requires Plaintiffs to deliver, and Defendant to

pay to Plaintiffs, certain delivery fees for other publications.

(Id. ¶ 1.B.) Plaintiffs’ allegations of Defendant’s failure to

pay Plaintiffs cannot be reasonably construed as relating to the

section of the contract related to delivery of the News &

Record, (see Compl. (Doc. 3) ¶¶ 44-50; Pls.’ Resp. (Doc. 11) at

5-7), as that relationship required Plaintiffs to pay Defendant

for those papers. In fact, the contract specifically requires


                                 - 11 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 11 of 22
Defendant to bill Plaintiffs for each newspaper “sold to him/her

during that period . . . at the above wholesale rates” and for

Plaintiffs to “pay promptly in full each such billing at a time

and place to be designated by” Defendant. (Doc. 8-1 ¶ 3.) Thus,

the allegations in the Complaint fail to plausibly state a claim

for failure to pay monies due for delivery of the News & Record.

    On the other hand, Plaintiffs and Defendant also agreed

that Plaintiffs would deliver other products and would be paid

per copy prices based upon a delivery fee. (Doc. 8-1 ¶ 1.B.)

Plaintiffs allege that the contracts with Defendant included the

delivery of “Newspapers and other products” to Defendant’s

subscribers, (Compl. (Doc. 3) ¶ 29), and that Defendant

“withheld payments to Plaintiffs for such deliveries, or failed

to pay the entire amount owed to Plaintiffs, without any

adequate explanation regarding the amounts withheld from

Plaintiffs.” (Id. ¶ 38.) Because the Contract required Defendant

to pay Plaintiffs per copy prices for other products, and

Plaintiffs allege Defendant did not pay these fees, Plaintiffs

have plausibly alleged a claim for breach of contract regarding

the failure to pay, as required under the written contract, for

products other than the News & Record. Accordingly, this court




                                 - 12 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 12 of 22
will not dismiss Plaintiffs’ first cause of action under Rule

12(b)(6).

    B.      Plaintiffs’ Second Cause of Action: Negligent
            Misrepresentation

    Defendant also moves to dismiss Plaintiffs’ second cause of

action, a claim alleging negligent misrepresentation. (Defs.’

Br. (Doc. 8) at 11-12.) As the pleadings make clear, there is no

dispute that the relationship between Plaintiffs as carriers and

Defendant as a newspaper publisher was governed by the terms of

the contracts. (See Compl. (Doc. 3) ¶¶ 51-65.) Nevertheless,

Plaintiffs allege that Defendant “supplied information to

Plaintiffs regarding Plaintiffs’ compensation,” (id. ¶ 54), that

Defendant “intended for Plaintiffs to rely on the information,”

(id. ¶ 55), and that the information regarding compensation was

false, (id. ¶ 56). This court finds this claim is not plausibly

pled and is also barred by the economic loss rule, and thus,

should be dismissed.

    Defendant argues “Plaintiffs have failed to sufficiently

allege facts that would show reasonable, detrimental reliance on

any misrepresentation” because they have “fail[ed] [] to explain

what ‘information’ was allegedly misrepresented” and that the

express terms and conditions of the contracts preclude any

reasonable reliance. (Defs.’ Br. (Doc. 8) at 11.)


                                 - 13 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 13 of 22
    This court agrees.

    A negligent misrepresentation claim under North
    Carolina law arises “when a party justifiably relies
    to his detriment on information prepared without
    reasonable care by one who owed the relying party a
    duty of care.” Raritan River Steel Co. v. Cherry,
    Bekaert & Holland, 322 N.C. 200, 367 S.E.2d 609, 612
    (1988). Negligent misrepresentation requires proof of
    “justifiable reliance,” which is “analogous to that of
    reasonable reliance in fraud actions.” Marcus Bros.
    Textiles v. Price Waterhouse, LLP, 350 N.C. 214, 513
    S.E.2d 320, 327 (1999). As Judge Wilkinson noted in
    Baltimore County, these two torts “share two essential
    elements: both require that defendant supply false
    information to plaintiff and that plaintiff
    detrimentally rely on the false statement.” [Baltimore
    Cnty. V. Cigna Healthcare,] 238 Fed. Appx. [914] at
    925 [(4th Cir. 2007)].

Topshelf Mgmt., Inc. v. Campbell-Ewald Co., 117 F. Supp. 3d 722,

728 n.3 (M.D.N.C. 2015).

    In this case, the contracts and factual allegations do not

plausibly support Plaintiffs’ conclusory allegation that

Plaintiffs “reasonably and justifiably rel[ied]” upon any

representation by Defendant, (see Compl. (Doc. 3) ¶ 61), or that

Defendant “controlled the formula for computing wages,

subscribers’ complaints, the bond payment requests and other

financial matters that impacted Plaintiffs’ compensation.” (Id.

¶ 60.)

    The rates of payment and the conditions of employment are

fully explained in the contracts. (See Doc. 8-1.) Plaintiffs, as



                                 - 14 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 14 of 22
carriers, had the same, if not perhaps better, knowledge as to

what work each Plaintiff had performed as a carrier and how much

was owed between the parties. Even assuming Defendant was

notified of a failed delivery or some other alleged act

requiring some type of adjustment to payment, Plaintiffs do not

plausibly describe, factually, how they could have been misled

by Defendant as to any credits or adjustments. (See Compl. (Doc.

3) ¶¶ 51-65.)

     “Federal courts have repeatedly found that the North

Carolina tort of negligent misrepresentation sounds in fraud and

have applied Rule 9(b) to it.” Topshelf Mgmt., 117 F. Supp. 3d

at 727 (collecting cases). Here, Plaintiffs have alleged a

number of categories of misrepresentation, such as a failure to

“provide Plaintiffs with true and accurate information regarding

Defendants’ formula for computing Plaintiffs’ compensation,”

(Compl. (Doc. 3) ¶ 58(a)), but Plaintiffs have failed to

describe at all, much less with any specificity, instances in

which any false or inaccurate information was provided, (see id.

¶¶ 51-65).

    In addition, Defendant argues that the economic loss rule

under North Carolina law bars Plaintiffs’ negligent

misrepresentation claim. (Defs.’ Br. (Doc. 8) at 7-8.) Under



                                 - 15 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 15 of 22
North Carolina law, “[a] tort action does not lie against a

party to a contract who simply fails to properly perform the

terms of the contract, even if that failure to properly perform

was due to the negligent or intentional conduct of that party

. . . .” Crescent Foods, Inc. v. Evason Pharmacies, Inc., No. 15

CVS 1852, 2016 WL 5817469, at *8 (N.C. Super. Ct. Oct. 5, 2016)

(quoting Spillman v. Am. Homes of Mocksville, Inc., 108 N.C.

App. 63, 65, 422 S.E.2d 740, 741-42 (1992)). Plaintiffs “do not

dispute that generally a breach of contract does not give rise

to a tort action by the promisee against the promisor.” (Pl.

Resp. (Doc. 11) at 9.) However, Plaintiffs contend that the

“alleged harm potentially extends beyond the subject of the

Agreements . . . .” (Id. at 10 (emphasis added).) Yet, a claim

is plausible on its face only if “the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable” and demonstrates “more than a

sheer possibility that a defendant has acted unlawfully.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556–57).

    North Carolina courts take into account the availability of

contractual or warranty remedies in conducting an economic loss

rule analysis. See Kelly v. Georgia-Pac. LLC, 671 F. Supp. 2d

785, 794 (E.D.N.C. 2009); Hospira Inc. v. AlphaGary Corp., 194



                                 - 16 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 16 of 22
N.C. App. 695, 704–05, 671 S.E.2d 7, 14 (2009), disc. review

denied, 363 N.C. 581, 682 S.E.2d 210 (2009); Lord v. Customized

Consulting Speciality, Inc., 182 N.C. App. 635, 641–42, 643

S.E.2d 28, 32 (2007). This inquiry is used for a plaintiff who

brings a tort claim, as well as contractual or breach of

warranty claims, based on the defendant’s same actions. See

Lord, 182 N.C. App. at 641–42, 643 S.E.2d at 32. For example, in

Lord, there was no contract between the parties, but the North

Carolina Court of Appeals held that the plaintiff could proceed

on a negligence claim, “recogniz[ing] a means of redress for

those purchasers who suffer economic loss or damage from

improper construction but who, . . . have no basis for recovery

in contract[.]” Id.

    Following the holdings in Lord, as well as Hospira Inc.,

the North Carolina courts have established that a tort claim

must be based on a distinct breach of duty. Here, Plaintiffs’

allegations of negligent misrepresentation all arise from duties

arising under the contract. (See Compl. (Doc. 3) ¶¶ 51-65.)

Because Plaintiffs have not plausibly alleged a duty separate

from the contract to support this tort claim, this claim will be

dismissed under Rule 12(b)(6).




                                 - 17 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 17 of 22
    C.    Plaintiff’s Fourth Cause of Action: Unfair and
          Deceptive Trade Practices (“UDTPA”)

    Plaintiffs’ fourth cause of action alleges a claim under

N.C. Gen. Stat. § 75-1.1 et seq. (Compl. (Doc. 3) ¶¶ 83-91.)

That statute provides: “Unfair methods of competition in or

affecting commerce, and unfair or deceptive acts or practices in

or affecting commerce, are declared unlawful.” N.C. Gen. Stat.

§ 75-1.1(a).

    The court first observes that there is debate about whether

the economic loss rule may bar a UDTPA claim in North Carolina.

See Ramsey v. Bimbo Foods Bakeries Distrib., LLC, No. 5:15–CV–6–

BR, 2015 WL 1611339, at *7 (E.D.N.C. Apr. 10, 2015). The

district court in Ramsey noted that “[t]he North Carolina courts

have not decided whether the economic loss rule applies to UDTPA

claims.” Id. That court “decline[d] to create North Carolina

common law by extending the economic loss rule to bar

plaintiff's UDTPA claim.” Id. This court finds only one

unpublished North Carolina Court of Appeals case, Buffa v.

Cygnature Constr. & Dev., Inc., 251 N.C. App. 526, 796 S.E.2d

64, at *6 (2016), which appears to apply the economic loss rule

to a UDTPA claim. In the absence of more clear precedent from

the North Carolina courts, this court will therefore also

decline to create North Carolina common law and will address


                                 - 18 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 18 of 22
Plaintiffs’ UDTPA claim only on the merits. See Ramsey, 2015 WL

1611339, at *7.

    “In order to establish a violation of N.C.G.S. § 75–1.1, a

plaintiff must show: (1) an unfair or deceptive act or practice,

(2) in or affecting commerce, and (3) which proximately caused

injury to plaintiffs.” Gray v. N.C. Ins. Underwriting Ass'n, 352

N.C. 61, 68, 529 S.E.2d 676, 681 (2000). “The determination of

whether an act or practice is an unfair or deceptive practice

that violates N.C.G.S. § 75–1.1 is a question of law for the

court.” Id. Further, “[w]here an unfair or deceptive practice

claim is based upon an alleged misrepresentation by the

defendant, the plaintiff must show ‘actual reliance’ on the

alleged misrepresentation in order to establish that the alleged

misrepresentation ‘proximately caused’ the injury of which

plaintiff complains.” Sunset Beach Dev., LLC v. AMEC, Inc., 196

N.C App. 202, 211, 675 S.E.2d 46, 53 (2009) (quoting Tucker v.

Boulevard At Piper Glen LLC, 150 N.C. App. 150, 154, 564 S.E.2d

248, 251 (2002)).

    “North Carolina courts have repeatedly held that a mere

breach of contract, even if intentional,” does not rise to the

level of being an unfair or deceptive trade practice. Broussard




                                 - 19 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 19 of 22
v. Meineke Disc. Muffler Shops, Inc., 155 F.3d 331, 347 (4th

Cir. 1998) (internal quotation marks omitted).

    “North Carolina law requires a showing of ‘substantial

aggravating circumstances’ to support a claim under the UTPA,”

when there has been a breach of contract. Id. Fraud constitutes

such an aggravating circumstance. See Nexus Techs., Inc. v.

Unlimited Power Ltd., Civil Case No. 1:19-cv-00009-MR, 2019 WL

4941178, at *6–7 (W.D.N.C. Oct. 7, 2019) (finding the plaintiff

plausibly alleged a UDTPA claim based on the defendant

“enter[ing] into the manufacturing agreement despite knowing

that they could not deliver a manufacturing design”); Global

Hookah Distribs., Inc. v. Avior, Inc., 401 F. Supp. 3d 653, 662

(W.D.N.C. 2019) (recognizing several UDTPA claims upheld on the

basis of fraud); Pan-Am. Prods. & Holdings, LLC v. R.T.G.

Furniture Corp., 825 F. Supp. 2d 664, 700 (M.D.N.C. 2011)

(“Aggravating factors include an intentional misrepresentation

for the purpose of deceiving another and which has a natural

tendency to injure the other.”).

    This court finds Plaintiffs’ allegations are insufficient

to plausibly allege an Unfair and Deceptive Trade Practices

claim under North Carolina law. Plaintiffs’ only allegations

made with any specificity relate to Defendant’s alleged



                                 - 20 -



   Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 20 of 22
misclassification of Plaintiffs as independent contractors.

(Compl. (Doc. 3) ¶ 86-87.) Even assuming Plaintiffs are correct

that Plaintiffs were misclassified as independent contractors,

(see id.), Plaintiffs represented that their signatures on the

contract “evidence[] his/her understanding that this contractual

relationship is an independent contractor relationship.” (Doc.

8-1 at 8.) This court finds that the pleadings plausibly allege

that the independent contractor status was, at most, a mutual

mistake between the parties, rather than the result of any fraud

or unfair trade act or practice. Accordingly, this court will

dismiss Plaintiffs’ claim under Rule 12(b)(6).

IV.    CONCLUSION

       For the foregoing reasons, this court finds that

Defendant’s Partial Motion to Dismiss, (Doc. 7), should be

granted in part and denied in part.

       IT IS THEREFORE ORDERED that Defendant’s Partial Motion to

Dismiss, (Doc. 7), is GRANTED IN PART AND DENIED IN PART. The

motion is GRANTED as to Claims Two and Four, and these claims

are dismissed pursuant to Fed. R. Civ. P. 12(b)(6). The motion

is DENIED as to Claim One.




                                    - 21 -



      Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 21 of 22
 This the 30th day of September, 2020.



                              __________________________________
                                 United States District Judge




                              - 22 -



Case 1:19-cv-01164-WO-JLW Document 19 Filed 09/30/20 Page 22 of 22
